UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 17, 2013 HIGHBRIDGE COMMODITIES FUTURESACCESS LLC (Exact name of registrant as specified in its charter) Delaware 0-54573 45-2608276 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Merrill Lynch Alternative Investments LLC 4 World Financial Center, 11th Floor 250 Vesey Street New York, NY 10080 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code: (609) 274-5838 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Merrill Lynch Alternative Investments LLC is the sponsor (the “Sponsor”) and manager of Highbridge Commodities FuturesAccess LLC (the “Registrant”). (d)On December 17, 2013 the following persons were appointed as members of the Board of Managers of the Sponsor, to be effective on December 31, 2013:Spencer Boggess; Jim Bowden; Dominick Carlino; Nancy Fahmy; Ninon Marapachi; Jeff McGoey; and Greg Parets. There are no relationships or transactions between any of the persons listed above and the Registrant that would be required to be reported pursuant to Item 404(a) of Regulation S-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HIGHBRIDGE COMMODITIES FUTURESACCESS LLC By: Merrill Lynch Alternative Investments LLC Its:
